— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 14, 1976, convicting him of two counts of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The only contention of merit raised by defendant is that the prosecutor’s summation was inflammatory. We hold that although some of the prosecutor’s remarks were improper, they must be deemed harmless in view of the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230). Hopkins, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.